IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                      NOS. WR-92,799-1, WR-92,799-02, WR-92,799-03


                EX PARTE MALLORY VERNON NICHOLSON, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
          CAUSE NOS. W82-87305-N(A), W82-78443-Y(A), and W82-87267-Y(A)
            IN THE 195TH DISTRICT COURT FROM DALLAS COUNTY


     Per curiam. YEARY , J., filed a dissenting opinion in which KELLER , P.J. joined.
SLAUGHTER , J., dissented.

                                          OPINION

       A jury convicted Applicant, in 1982, of burglary of a habitation and two offenses of

aggravated sexual abuse of a child, which involved different victims. Applicant was sentenced to

lengthy terms of imprisonment. The Fifth Court of Appeals affirmed the convictions. Nicholson

v. State, Nos. 05-82-01307-CR; 05-82-01308-CR; 05-82-01309-CR (Tex. App.—Dallas del. Feb 27,

1984). Applicant, through habeas counsel, filed these applications for writs of habeas corpus in the

county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that the State violated Brady v. Maryland, 373 U.S. 83 (1963). The trial
                                                                                                    2

court has entered findings and recommends, with the State’s agreement, that this Court grant habeas

relief. The trial court’s findings and recommendation are supported by the record.

       Relief is granted. The judgments in cause numbers F82-87267-PN, F82-87305-PN, and F82-

78443-QN, in the 195th District Court of Dallas County, are set aside. Applicant shall answer the

charges as set out in the indictments. The record shows that Applicant is on parole release. The trial

court shall issue any necessary orders within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: November 10, 2021
Do not publish